    Case 2:19-cr-00436-MHT-WC Document 59 Filed 08/11/21 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )           CRIMINAL ACTION NO.
   v.                               )              2:19cr436-MHT
                                    )                   (WO)
ROBERT ALLEN BAXTER                 )

                                   ORDER

    Based on the representations made on the record on

August 11, 2021; on consideration of defendant Robert

Allen Baxter’s petition for modification of August 10,

2021 (Doc. 56); on consideration of the health risks

posed    by    conditions     at    the       Montgomery    County     Jail

during the COVID-19 pandemic, including, in particular,

the recent impact of the Delta variant; and on the

court’s       conclusion    that     the      four   weekends      already

served    by    defendant    Baxter      in    the   Montgomery    County

Jail,    subject    to     those   conditions,       constitute      ample

punishment, it is ORDERED that:

  (1)      The    petition    for       modification       (Doc.   77)   is

    granted.
    Case 2:19-cr-00436-MHT-WC Document 59 Filed 08/11/21 Page 2 of 3



  (2)     Defendant      Robert       Allen      Baxter       shall      not     be

    required to serve the remainder of the 16 weekends

    in    jail    previously      imposed          by   the    court        as    a

    special condition of supervised release.

  (3)     In lieu of the weekends in jail, the following

    is    added   as     a    condition       of    defendant         Baxter’s

    supervised release:              Defendant Baxter shall serve

    three    months      of    home     confinement.*          He     will       be

    subject to electronic monitoring, as determined by

    his     supervising       probation          officer.           He      shall

    contribute to the cost of any treatment based on

    his     ability      to    pay     and       the    availability             of

    third-party         payments.           He     shall      continue         his

    employment      during       this       period.           He    shall        be

    permitted      to    leave       home     to    work,      to     see      his

    daughter if the probation officer approves, and for

    *
       In his petition for modification, defendant
Baxter requested that the court impose a condition of
six months of home confinement in lieu of the weekends
in jail.   By agreement of the parties, the court will
instead impose a condition of three months of home
confinement.
Case 2:19-cr-00436-MHT-WC Document 59 Filed 08/11/21 Page 3 of 3



any other purpose as determined by his supervising

probation officer.

DONE, this the 11th day of August, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
